DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6, 8-13 and 15-23 are allowed.
The following is an examiner’s statement of reasons for allowance: Referring to Claim 1, the prior art of record does not disclose nor suggest it be an obvious modification wherein the reflection of the reference signal from the target object has a first path from the antenna system to the target, the first path having a first return delay and a first mobility measure; detect a set of reflections of the reference signal from second object different from the target object, wherein the set of reflections have a second path from the antenna system to the second object and then to the target object, and wherein the second path has a second return delay and a second mobility measure; compare the first return delay to the second return delay; compare the first mobility measure to the second mobility measure; in real time determine a location of the second object and a mobility status of the second object with respect to the target object as a function of differences in the first and second return delays and the first and second mobility measures; and generate an environmental landscape profile containing the second object indicating the mobility status of the second object; Referring to Claim 10, the prior art of record does not disclose nor suggest it be an obvious modification wherein  Page 3 of 9determining a location and mobility measure of the target object; receiving a set of reflections of the reference signal from a stationary object in the environment, wherein the stationary object is different from the target object; and determining a location and mobility measure of the stationary object with respect to the location and mobility measure of the target object from a comparison between the set of reflections of the reference signal from the stationary object and the reflection of the reference signal from the target object, wherein the reference signal from the stationary object follows a path from the stationary object to the target object; Referring to Claim 19, the prior art of record does not disclose nor suggest it be an obvious modification wherein determine a location and a mobility status of the target object; detect a set of reflections of the reference signal from an object different from the target object; determine a location of the object and a mobility status of the object from a comparison between the set of reflections of the reference signal from the object and the reflection of the reference signal from the target object; and generate a landscape profile of the surrounding environment that contains the object; and a perception module configured to detect and identify a target in the surrounding environment from the radar data and to control the antenna module.
Claims 2-4, 6, 8, 9, 11-13, 15-18 and 20-23 are dependent on Claims 1, 10 and 19 and are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646